DETAILED ACTION
This is a response to Applicant’s Remarks filed 08/05/2022. Claims 1-2, 4-11, 15, 28, 31-33, 36-41, 44, 47, 65, 68 are pending. Claims 1, 5, 10, 28, 37-39, 44 and 65 have been amended. Claims 3, 30, 35, 46 and 67 are newly cancelled. Claims 12-14, 16-27, 29, 34, 42-43, 45, 48-64, 66, 69-76 were previously cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/05/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been fully considered but are not persuasive. Upon further review, existing prior art Davydov (WO 201802098) is cited for 103 rejection of the amended claim 1.
Regarding claim(s) 1, Applicant, in pages 10-14 of the remarks, argues that the cited prior art reference fails to teach:
“obtaining a first indication of a first amount of memory available at a second WLAN device for processing hybrid automatic repeat request (HARQ) transmission...”
“obtaining a first feedback message from the second WLAN device, the first feedback message including; obtaining a second indication of a second amount of memory available at the second WLAN device for processing HARQ transmissions
“the first feedback message including … and a third indication of a maximum number of HARQ transmissions per transmission opportunity (TXOP)…
outputting a second HARQ frame for transmission to the second WLAN device, the second HARQ frame associated with the second amount of memory available at the second WLAN device for processing HARQ transmissions and the maximum number of HARQ transmissions per TXOP”, as recited in claim 1.
The Examiner respectfully disagrees.
As for the limitation “obtaining a first indication of a first amount of memory available at a second WLAN device for processing hybrid automatic repeat request (HARQ) transmission.” Pirskanen teaches in Fig 3, step 34: STA receives a subsequent transmission (in response to RTS from AP) in HARQ response process (STA equates to first device, AP equates to second device). See Fig. 13, CTS message generated by second device, transmitted to first device. Davydov further teaches (Fig. 2): the UE (second WLAN device) messaging buffer size capability (UE capability information) to the gNB (first WLAN device. See Fig. 2: Step 206 first message from the UE to the gNB including soft buffer size capability [0033]);
As for the limitation ““obtaining a first feedback message from the second WLAN device, the first feedback message including; obtaining a second indication of a second amount of memory available at the second WLAN device for processing HARQ transmissions”, Chandra teaches (Fig.2) Steps 204/206/208 [0031-0032]: Repeating the sequence of steps to signal HARQ memory configuration to the receiving node. See also Fig. 3 Steps 302-308, thru 314 [0034-0039]).


As for the limitation “the first feedback message including ..” Pirskanen (Fig. 13) teaches: second device transmits Block ACK (H-ACK or H-BA) in response to transmitted DATA packets from first device. This equates to first feedback message; includes ACK or NACK that indicate the DATA Packet(s) successfully or not successfully received, respectively, from first device.);
As for the newly added limitation “and a third indication of a maximum number of HARQ transmissions per transmission opportunity (TXOP)…” and “maximum number of HARQ transmissions per TXOP”, Prior art Davydov, upon further search, provides grounds for rejection: See Fig. 2, UE 202 sends to gNB 204 a soft buffer size capability 206, reporting HARQ memory size as part of UE capability ([0014, 0031], also Fig. 3 step 302), namely the amount of HARQ memory occupied or assigned in the UE. This message is in response to trigger/request from gNB [0032], also Step 212 [0034]. Fig 1 illustrates soft buffering portioning 100 across three carriers, where each carrier is given memory for 8 HARQ processes, implying that the number of HARQ transmissions are dependent on given/available memory. In other words, memory buffer available indicates maximum HARQ process supported [0029].
As for the limitation “outputting a second HARQ frame for transmission to the second WLAN device, the second HARQ frame associated with the second amount of memory available at the second WLAN device for processing HARQ transmissions”, Pirskanen teaches transmitting or retransmitting data frames to the second device (see Fig, 13, 14, or 15). Prior art Chandra teaches (Fig. 2, [0031-0032]: Repeating the sequence of steps to signal HARQ memory configuration to the receiving node. See also Fig. 3 Steps 302-308, thru 314 [0034-0039]).
Additional and clarifying text for the prior art rejection of claim 1 can be found in the 103 rejection below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-11, 15, 28, 31-33, 36-37, 44, 47, 65, 68 are rejected under 35 U.S.C 103 as being unpatentable over Pirskanen et al. (US 2015/0236822), hereinafter “Pirskanen”, in view of Davydov (WO 2018102098), hereinafter “Davydov”, in further view of Chandra et al. (WO 2007092257), hereinafter “Chandra”.

Regarding claims 1 and 44, Pirskanen teaches:
A method performed by an apparatus of a first wireless local area network (WLAN) device (Pirskanen, Fig. 1, illustrating first device 10, second device 12, wireless network), comprising: 
obtaining a first indication … at a second WLAN device for processing hybrid automatic repeat request (HARQ) transmissions (Pirskanen, Fig. 3, Step 34: STA receives a subsequent transmission (in response to RTS from AP) in HARQ response process (STA equates to first device, AP equates to second device). See Fig. 13, CTS message generated by second device, transmitted to first device);
outputting a first HARQ frame for transmission to the second WLAN device …for processing HARQ protocol transmissions (See Fig. 13, first device transmits DATA Packet 1, 2 and 3 to second device, with proper SIFS delays per HARQ process); 
obtaining a first feedback message from the second WLAN device…, (See Fig. 13, second device transmits Block ACK (H-ACK or H-BA) in response to transmitted DATA packets from first device. This equates to first feedback message; includes ACK or NACK that indicate the DATA Packet(s) successfully or not successfully received, respectively, from first device.); 
and outputting a second HARQ frame for transmission to the second WLAN device… (See Fig. 13, second HARQ frame retransmits DATA Packet 2, due to NACK (in this example); See Fig. 14, second HARQ frame transmits multiple, new DATA Packets 4, 5 and 6; See Fig. 15, second HARQ frame transmits combination of new DATA packet 4, 5 and re-transmission of DATA packet 2. In other words, transmission of new DATA packets can be new data or data associated with previous data, or any combination; and re-transmission of data can mean repeat transmission of previous data or parts of previous data, or any combination). 

Pirskanen does not teach:
…  a first amount of memory available …;
…the first HARQ frame associated with the first amount of memory available at the second WLAN device…;
…, the first feedback message including a second indication of a second amount of memory available at the second WLAN device for processing HARQ transmissions and a third indication of a maximum number of HARQ transmissions per transmission opportunity (TXOP); 
…the second HARQ frame associated with the second amount of memory available at the second WLAN device for processing HARQ transmissions and the maximum number of HARQ transmissions per TXOP.
However, Davydov, in a similar field that discloses generating messages indicating the memory size of the HARQ buffer available to be used, teaches:
… a first amount of memory available … (Davydov teaches the UE (second WLAN device) messaging buffer size capability (UE capability information) to the gNB (first WLAN device. See Fig. 2: Step 206 first message from the UE to the gNB including soft buffer size capability [0033].) 
the first feedback message including a second indication of a second amount of memory available at the second WLAN device for processing HARQ transmissions (Davydov, see Fig. 2 Steps 206 and 214, also Fig. 3, Steps 302-308). Step 206 is a first message from the UE to the gNB with soft buffer size capability [0033]. After ACK/NACK response exchange with the gNB, the UE may transmit a second (Step 214) soft buffer load report to the gNB, where such a report is incorporated into the second HARQ transmission [0034]. See Fig. 3, Step 302 [0036]: In more detail, the UE generates a message indicating the memory size of the HARQ buffer, and provide HARQ buffer status report to gNB (Step 308). Repeat steps 302-308 for the second soft buffer load report.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Davydov into the method of Pirskanen in order to provide the latest information on the UE’s HARQ memory capacity to the gNB, (first then second HARQ transmissions), to control/reduce the cost of expensive batteries in the UE, and facilitate more flexible control of HHARQ memory at the UE ([0017] Davydov).

 and a third indication of a maximum number of HARQ transmissions per transmission opportunity (TXOP) (Davydov, See Fig. 2, UE 202 sends to gNB 204 a soft buffer size capability 206, reporting HARQ memory size as part of UE capability ([0014, 0031], also Fig. 3 step 302), namely the amount of HARQ memory occupied or assigned in the UE. This message is in response to trigger/request from gNB [0032], also Step 212 [0034]. Fig 1 illustrates soft buffering portioning 100 across three carriers, where each carrier is given memory for 8 HARQ processes, implying that the number of HARQ transmissions are dependent on given/available memory. In other words, memory buffer available indicates maximum HARQ process supported [0029].)
… and the maximum number of HARQ transmissions per TXOP (See Fig. 1, number of HARQ transmissions is dependent on the memory assigned or available, then maximum HARQ transmissions are dependent on the memory buffer size in the TXOP [0029])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Davydov into the method of Pirskanen in order indicate the size of UE memory, as a parameter in the HARQ capacity function, in that hardware is needed to effectively implement the functions and features of the instant application. 

Pirskanen and Davydov teach the first and second messages of buffer capability, but neither teach the sequence of message exchange between the node and the UE together with the association of information into such messages:
…the first HARQ frame associated with the first amount of memory available at the second WLAN device…;
the second HARQ frame associated with the second amount of memory available at the second WLAN device …
However, Chandra, in a similar endeavor, teaches the sequence where the (receiving) node signals to (transmitting node) the capacity of its HARQ memory, followed by the HARQ transmission associated with such information:
…the first HARQ frame associated with the first amount of memory available at the second WLAN device; (Chandra Fig. 2 Step 204 [0031-0032]: Receiving node signals the capacity of the HARQ memory to the transmitting node, where the receiving node is the second WLAN device, the transmitting node is the first WLAN device, and the HARQ memory is indicative of the HARQ memory available for processing HARQ transmissions. Steps 206/208: the transmitting node signals the HARQ memory configuration to the receiving node. See also Fig. 3 Steps 302-308, thru 314 [0034-0039]).
the second HARQ frame associated with the second amount of memory available at the second WLAN device (Chandra Fig. 2 Steps 204/206/208 [0031-0032]: Repeating the sequence of steps to signal HARQ memory configuration to the receiving node. See also Fig. 3 Steps 302-308, thru 314 [0034-0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Chandra into the method of Pirskanen in view of Davydov to support efficient operation between gNB and each device with improved awareness of current HARQ buffer loading status, leading to improved HARQ process (i.e. Transport block is sized to match the dynamically configurable HARQ memory (Chandra [0028]).

Particularly for claim 44, Pirskanen teaches:
One or more processors to generate HARQ transmissions; and interfaces configured to (Fig. 2: processor 24, Com Interface 28)

Regarding claim 2, Pirskanen teaches:
The method of claim 1, wherein the first feedback message obtained from the second WLAN device is a HARQ Block Acknowledgement (H-BA) message. (See Fig. 13, second device transmits Block ACK (H-ACK or H-BA) in response to transmitted DATA packets from first device. This equates to first feedback message; includes ACK or NACK that indicate the DATA Packet(s) successfully or not successfully received, respectively, from first device.); 

Regarding claim 4, 31, 47 and 68, Pirskanen teaches:
The method of claim 1, further comprising: 
prior to transmission of the first HARQ frame, 
outputting a HARQ request to send (H-RTS) message for transmission to the second WLAN device (Pirskanen, Fig. 13, First device sends RTS, to initiate RTS_CTS handshaking process wit second device [0131-0132]), and 
obtaining a HARQ clear to send (H -CTS) message from the second WLAN device in response to transmission of the H-RTS message (Pirskanen Fig. 13, [0131-0132]: Actual TXOP reservation with HARQ negotiation can be completed using a Request To Send (RTS) –Clear to Send (CTS) frame exchange. HARQ TXOP parameters may be negotiated in the RTS/CTS exchange and the channel reserved), 
Pirskanen does not teach that the messages exchanged are associated with size of memory:
the H-RTS message including a request for the first amount of memory available at the second WLAN device for processing HARQ transmissions
the H-CTS message including the first indication of the first amount of memory available at the second WLAN device for processing HARQ transmissions.
However, Davydov teaches:
the H-RTS message including a request for the first amount of memory available at the second WLAN device for processing HARQ transmissions…
the H-CTS message including the first indication of the first amount of memory available at the second WLAN device for processing HARQ transmissions. (Davydov, [0015]: UE can indicate HARQ buffer memory size to a RAN node and report HARQ buffer loading to the RAN node, i.e. supports HARQ buffer status report from the UE to the RAN node. Fig. 2, 3 [0032-0036]: UE202 first reports 206 the buffer size capability to gNB 204 [0033]. The gNB can respond (208, 210) with ACK or NACK, such as on the PDSCH until the capability is known to the gNB. Alternatively, The gNB 204 requests load report 212 (H-RTS), UE 202 sends second load report 214 (H-CTS) [0034]. Also Fig. 3, Steps 302-308.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Davydov into the method of Pirskanen to augment a well-known practice (RTS/CTS exchange) with specific content for improved management of HARQ buffer overflow. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 5, Pirskanen does not teach:
The method of claim 4, wherein H-CTS message include the first indication of the first amount of memory available at the second WLAN device for processing HARQ transmissions.
However, Davydov teaches:
H-CTS message include the first indication of the first amount of memory available at the second WLAN device for processing HARQ transmissions. (Davydov teaches the UE (second WLAN device) messaging buffer size capability 8 (UE capability information) to the gNB (first WLAN device. See Fig. 2: Step 206 first message from the UE to the gNB including soft buffer size capability [0032-0036]) Alternatively, the gNB 204 requests load report 212 (H-RTS), UE 202 sends load report 214 (H-CTS) [0034]. Also Fig. 3, Steps 302-308.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Davydov into the method of Pirskanen to augment a well-known practice (RTS/CTS exchange) with specific content for improved management of HARQ buffer overflow. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 6, Pirskanen teaches:
The method of claim 4, further comprising: 
outputting the first HARQ frame for transmission to the second WLAN device (See Fig. 13, first device transmits DATA Packet 1, 2 and 3 to second device, with proper SIFS delays per HARQ process); 
Pirskenen does not teach:
based, at least in part, on the first amount of memory available at the second WLAN device for processing HARQ transmissions indicated by the H-CTS message.
However, Davydov reaches:
based, at least in part, on the amount of memory available at the second WLAN device for processing HARQ transmissions indicated by the H-CTS message. (Davydov teaches the UE (second WLAN device) messaging buffer size capability 8 (UE capability information) to the gNB (first WLAN device. See Fig. 2: Step 206 first message from the UE to the gNB including soft buffer size capability [0033].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Davydov into the method of Pirskanen to augment a well-known practice (RTS/CTS exchange) with specific content for improved management of HARQ buffer overflow. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regardings claim 7 and 32, Pirskanen teaches:
The method of claim 1, further comprising: 
prior to transmission of the first HARQ frame, 
obtaining a management frame from the second WLAN device (Pirskanen, Fig. 3, Step 34: STA receives a subsequent transmission (in response to RTS from AP) in HARQ response process (STA equates to first device, AP equates to second device). See Fig. 13, a specific CTS message generated by second device, transmitted to first device);, 
 Pirskanen does not teach:
the management frame including the first indication of the first amount of memory available at the second WLAN device for processing HARQ transmissions
However, Davydov teaches:
the management frame including the first indication of the first amount of memory available at the second WLAN device for processing HARQ (Davydov teaches the UE (second WLAN device) messaging buffer size capability (UE capability information) to the gNB (first WLAN device. See Fig. 2: Step 206 first message from the UE to the gNB including soft buffer size capability [0033].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Davydov into the method of Pirskanen in order to provide the latest information on the UE’s HARQ memory capacity to the gNB, (first then second HARQ transmissions), to control/reduce the cost of expensive batteries in the UE, and facilitate more flexible control of HARQ memory at the UE ([0017] Davydov).

Regarding claims 8 and 33, Pirskanen teaches:
The method of claim 1, further comprising: 
prior to transmission of the first HARQ frame, 
obtaining a block acknowledgment setup message from the second WLAN device, the block acknowledgment setup message … available at the second WLAN device for processing HARQ transmissions ((Pirskanen, Fig. 3, Step 34: STA receives a subsequent transmission (in response to RTS from AP) in HARQ response process (STA equates to first device, AP equates to second device). See Fig. 13, CTS message generated by second device, transmitted to first device);

Pirskanen does not teach the specific first indication of the first amount of memory.
However, Davydov teaches 
		the first indication of the first amount of memory (Davydov, Fig 2, Step 206: first UE soft buffer size capability is transmitted to the node.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Davydov into the method of Pirskanen in order to provide the latest information on the UE’s HARQ memory capacity to the gNB, (first then second HARQ transmissions), to control/reduce the cost of expensive batteries in the UE, and facilitate more flexible control of HARQ memory at the UE ([0017] Davydov).

Regarding claim 9, Pirskanen teaches:
The method of claim 1, further comprising: 
prior to transmission of the first HARQ frame, 
obtaining a HARQ setup message from the second WLAN device, the HARQ setup message including the … indication of the …amount of memory available at the second WLAN device for processing HARQ transmissions (((Pirskanen, Fig. 3, Step 34: STA receives a subsequent transmission (in response to RTS from AP) in HARQ response process (STA equates to first device, AP equates to second device). See Fig. 13, CTS message generated by second device, transmitted to first device);

Pirskanen does not teach the specific first indication of the first amount of memory.
However, Davydov teaches:
		the first indication of the first amount of memory (Davydov, Fig 2, Step 206: first UE soft buffer size capability is transmitted to the node)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Davydov into the method of Pirskanen in order to provide the latest information on the UE’s HARQ memory capacity to the gNB, (first then second HARQ transmissions), to control/reduce the cost of expensive batteries in the UE, and facilitate more flexible control of HARQ memory at the UE ([0017] Davydov).

Regarding claim 10, Pirskanen teaches:
The method of claim 1, wherein the first feedback message is a non-HARQ acknowledgement message, further comprising: 
determining the non-HARQ acknowledgement message indicates to disable the HARQ protocol and enable a non-HARQ protocol (Pirskanen [0083]: Using 3 bits in the response message, TXOP responder can accept the TXOP for HARQ response, or accept the TXOP for non-HARQ response even though the HARQ operation was requested, or reject the request) ; and 
outputting a non-HARQ frame for transmission to the second WLAN device (Pirskanen, Fig. 13 [0132]: Basic operations – For non-HARQ operation, the STA Data packet (second HARQ transmission) send out “Data Packet 2” after ACK frames received indicating non-HARQ. Also Fig 16.)

Regarding claim 11, Pirskanen teaches:
The method of claim 10, wherein the non-HARQ acknowledgement message indicates the second WLAN device does not have memory available for processing HARQ transmissions. (Pirskanen, [0078-0080]: HARQ operation presumes a second HARQ data transmission that, depending on the CC or IR method, will require sufficient memory, otherwise there could be HARQ buffer overflow. The receiver’s memory size available for HARQ operation is limited to physical memory, and [0082] to the number of packets that can be sent (on the first HARQ transmission). TXOP responder may indicate TXOP for non-HARQ operation if the responder has measured channel quality to be very good, such that HARQ gains are marginal, or, if the TXOP responder has other ongoing processing that consume its memory resources. In the case for insufficient memory, the TXOP responder would return a non-HARQ acknowledgement.).

Regarding claim 15, Pirskanen teaches:
The method of claim 1, wherein the first feedback message is an A-Control message, the A-Control message including a HARQ status report (HSR) having the … indication of the … amount of memory available at the second WLAN device for processing HARQ transmissions. (Pirskanen Fig. 19a, 19b [0130]: Many different kinds of messages sent as feedback messages from the second WLAN to the STA are well known in the art, functionally equivalent with expectation of similar results. Pirskanen discloses: Parameters used in HARQ with Block ACK can be negotiated by using an add Block Acknowledgement (ADDBA) Request-Response in advance of actual TXOP operations.).
Pirskanen does not teach the second indication of buffer memory:
the second indication of the second amount of memory available at the second WLAN device
However, Davydov teaches:
the second indication of the second amount of memory available at the second WLAN device (Davydov, Fig 2, Step 214: second UE soft buffer load report is transmitted to the node)

Regarding claims 28 and 65, Pirskanen teaches:
A method performed by an apparatus of a second wireless local area network (WLAN) device (Pirskanen, Fig. 1, illustrating first device 10, second device 12, wireless network), comprising:
outputting for transmission to a first WLAN device a first indication of … at the second WLAN device for processing hybrid automatic repeat request (HARQ)HARQ transmissions associated with a first WLAN device (Pirskanen, Fig. 3, Step 34: STA receives a subsequent transmission (in response to RTS from AP) in HARQ response process (STA equates to first device, AP equates to second device). See Fig. 13, CTS message generated by second device, transmitted to first device);
obtaining a first HARQ frame from the first WLAN device, … (See Fig. 13, first device transmits DATA Packet 1, 2 and 3 to second device, with proper SIFS delays per HARQ process);
 outputting a HARQ feedback message for transmission to the first WLAN device, outputting for transmission to the first WLAN device, the HARQ feedback message (See Fig. 13, second device transmits Block ACK (H-ACK or H-BA) in response to transmitted DATA packets from first device. This equates to first feedback message; includes ACK or NACK that indicate the DATA Packet(s) successfully or not successfully received, respectively, from first device.); …and …; and 
obtaining a second HARQ frame from the first WLAN device, (See Fig. 13, second HARQ frame retransmits DATA Packet 2, due to NACK (in this example); See Fig. 14, second HARQ frame transmits multiple, new DATA Packets 4, 5 and 6; See Fig. 15, second HARQ frame transmits combination of new DATA packet 4, 5 and re-transmission of DATA packet 2. In other words, transmission of new DATA packets can be new data or data associated with previous data, or any combination; and re-transmission of data can mean repeat transmission of previous data or parts of previous data, or any combination) … and ….
Pirskanen does not teach:
…  a first amount of memory available …;
…the first HARQ frame associated with the first amount of memory available at the second WLAN device…;
…, including a second indication of a second amount of memory available at the second WLAN device for processing HARQ transmissions and a third indication of a maximum number of HARQ transmissions per transmission opportunity (TXOP); 
…the second HARQ frame associated with the second amount of memory available at the second WLAN device for processing HARQ transmissions and the maximum number of HARQ transmissions per TXOP.
However, Davydov, in a similar field that discloses generating messages indicating the memory size of the HARQ buffer available to be used, teaches:
… a first amount of memory available … (Davydov teaches the UE (second WLAN device) messaging buffer size capability (UE capability information) to the gNB (first WLAN device. See Fig. 2: Step 206 first message from the UE to the gNB including soft buffer size capability [0033].) 
Including a second indication of a second amount of memory available at the second WLAN device for processing HARQ transmissions (Davydov, see Fig. 2 Steps 206 and 214, also Fig. 3, Steps 302-308). Step 206 is a first message from the UE to the gNB with soft buffer size capability [0033]. After ACK/NACK response exchange with the gNB, the UE may transmit a second (Step 214) soft buffer load report to the gNB, where such a report is incorporated into the second HARQ transmission [0034]. See Fig. 3, Step 302 [0036]: In more detail, the UE generates a message indicating the memory size of the HARQ buffer, and provide HARQ buffer status report to gNB (Step 308). Repeat steps 302-308 for the second soft buffer load report.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Davydov into the method of Pirskanen in order to provide the latest information on the UE’s HARQ memory capacity to the gNB, (first then second HARQ transmissions), to control/reduce the cost of expensive batteries in the UE, and facilitate more flexible control of HHARQ memory at the UE ([0017] Davydov).

 and a third indication of a maximum number of HARQ transmissions per transmission opportunity (TXOP) (Davydov, See Fig. 2, UE 202 sends to gNB 204 a soft buffer size capability 206, reporting HARQ memory size as part of UE capability ([0014, 0031], also Fig. 3 step 302), namely the amount of HARQ memory occupied or assigned in the UE. This message is in response to trigger/request from gNB [0032], also Step 212 [0034]. Fig 1 illustrates soft buffering portioning 100 across three carriers, where each carrier is given memory for 8 HARQ processes, implying that the number of HARQ transmissions are dependent on given/available memory. In other words, memory buffer available indicates maximum HARQ process supported [0029].)
… and the maximum number of HARQ transmissions per TXOP (See Fig. 1, number of HARQ transmissions is dependent on the memory assigned or available, then maximum HARQ transmissions are dependent on the memory buffer size in the TXOP [0029])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Davydov into the method of Pirskanen in order indicate the size of UE memory, as a parameter in the HARQ capacity function, in that hardware is needed to effectively implement the functions and features of the instant application. 

Pirskanen and Davydov teach the first and second messages of buffer capability, but neither teach the sequence of message exchange between the node and the UE together with the association of information into such messages:
…the first HARQ frame associated with the first amount of memory available at the second WLAN device…;
the second HARQ frame associated with the second amount of memory available at the second WLAN device …
However, Chandra, in a similar endeavor, teaches the sequence where the (receiving) node signals to (transmitting node) the capacity of its HARQ memory, followed by the HARQ transmission associated with such information:
…the first HARQ frame associated with the first amount of memory available at the second WLAN device; (Chandra Fig. 2 Step 204 [0031-0032]: Receiving node signals the capacity of the HARQ memory to the transmitting node, where the receiving node is the second WLAN device, the transmitting node is the first WLAN device, and the HARQ memory is indicative of the HARQ memory available for processing HARQ transmissions. Steps 206/208: the transmitting node signals the HARQ memory configuration to the receiving node. See also Fig. 3 Steps 302-308, thru 314 [0034-0039]).
the second HARQ frame associated with the second amount of memory available at the second WLAN device (Chandra Fig. 2 Steps 204/206/208 [0031-0032]: Repeating the sequence of steps to signal HARQ memory configuration to the receiving node. See also Fig. 3 Steps 302-308, thru 314 [0034-0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Chandra into the method of Pirskanen in view of Davydov to support efficient operation between gNB and each device with improved awareness of current HARQ buffer loading status, leading to improved HARQ process (i.e. Transport block is sized to match the dynamically configurable HARQ memory (Chandra [0028]).

Particularly for claim 65, Pirskanen teaches:
One or more processors configured to … (Pirskanen, Fig. 2: processor 24):
One or more interfaces configured to … (Pirskanen: Fig. 2 Communication Interface 28):

Regarding claim 36, Pirskanen teaches:
The method of claim 28, wherein outputting the … indication of the … amount of memory available at the second WLAN device for processing HARQ transmissions includes the … amount of memory available at the second WLAN device for a single HARQ stream or for multiple HARQ streams. (Pirskanen, [0078-0080]: HARQ operation presumes a second HARQ data transmission that, depending on the CC or IR method, will require sufficient memory, otherwise there could be HARQ buffer overflow. The receiver’s memory size available for HARQ operation is limited to physical memory, and [0082] to the number of packets that can be sent (on the first HARQ transmission). TXOP responder may indicate TXOP for non-HARQ operation if the responder has measured channel quality to be very good, such that HARQ gains are marginal, or, if the TXOP responder has other ongoing processing that consume its memory resources.)

Pirskanen does not teach the specific first indication of the first amount of memory.
However, Davydov teaches 
		the first indication of the first amount of memory…includes the first amount of memory available... (Davydov, Fig 2, Step 206: first UE soft buffer size capability is transmitted to the node)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Davydov into the method of Pirskanen in order to provide the latest information on the UE’s HARQ memory capacity to the gNB, (first then second HARQ transmissions), to control/reduce the cost of expensive batteries in the UE, and facilitate more flexible control of HARQ memory at the UE ([0017] Davydov).

Regarding claim 37, Pirskanen does not teach:
The method of claim 28, further comprising determining whether to enable the HARQ protocol with the first WLAN, the determination being associated with the … amount of memory available at the second WLAN device for processing HARQ transmissions. 
However, Davydov teaches:
wherein determining whether to enable the HARQ protocol with the first WLAN is based, at least in part, on the amount of memory available at the second WLAN device for processing HARQ transmissions. (Davydov, [0015]: UE can indicate HARQ buffer memory size to a RAN node and report HARQ buffer loading to the RAN node, i.e. supports HARQ buffer status report from the UE to the RAN node. Fig. 2, 3 [0032-0036]: UE202 reports 206 the buffer size capability to gNB 204 [0033]. The gNB can respond (208, 210) with ACK or NACK, such as on the PDSCH until the capability is known to the gNB. Alternatively, the gNB 204 requests load report 212 (H-RTS), UE 202 sends load report 214 (H-CTS) [0034]. Also Fig. 3, Steps 302-308.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Davydov into the method of Pirskanen to augment a well-known practice (RTS/CTS exchange) with specific content for improved management of HARQ buffer overflow. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Pirskanen does not teach the specific first indication of the first amount of memory.
However, Davydov teaches:
		the first indication of the first amount of memory (Davydov, Fig 2, Step 206: first UE soft buffer size capability is transmitted to the node.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Davydov into the method of Pirskanen in order to provide the latest information on the UE’s HARQ memory capacity to the gNB, (first then second HARQ transmissions), to control/reduce the cost of expensive batteries in the UE, and facilitate more flexible control of HARQ memory at the UE ([0017] Davydov).

Claims 38-41 are rejected under 35 U.S.C 103 as being unpatentable over Pirskanen et al. 
in view of Davydov, in further view of Sampath et al. (US 2014/0126580) hereinafter “Sampath”.

Regarding claim 38, Pirskanen teaches:
The method of claim 28, further comprising: 
obtaining a second HARQ frame from the first WLAN device (Pirskanen, Fig. 13 [0132]: Basic operations – Data packet (second HARQ transmission) send out “Data Packet 2” after ACK frames received indicating HARQ. Also Fig 16.)
Pirskanen and Davydov do not teach:
the second HARQ frame being a first physical convergence layer protocol data unit (PPDU) including at least a first media access control protocol data unit (MPDU), and 
determining to enable the HARQ protocol with the first WLAN when at least a portion of the first MPDU is successfully received by the second WLAN device.
However, Sampath teaches:
the second HARQ frame being a first physical convergence layer protocol data unit (PPDU) including at least a first media access control protocol data unit (MPDU), and
determining to enable a HARQ protocol with the first WLAN when at least a portion of the first MPDU is successfully received by the second WLAN device. (Sampath [0147]: In conventional IEEE802.11 protocols, the transmitted packet or PPDU includes a PHY header and one or more MPDUs. The CRC of the MPDU is computed, so if the RX STA detects errors, (in the payload or the header), this can result in multiple NACK messages being sent. [0083]: Figs, 2-3, when a transmission fails, the TX can retransmit the failed MPDU. In embodiments where MPDUs are transmitted in A-MPDU (multiple MPDUs transmitted as a single), the STA can include duplicated PMDUs in the same A-MPDU.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Sampath into the method of Pirskanen in order to include a second test for enabling HARQ protocol for more efficient use of combining first and second HARQ transmissions.   The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability

Regarding claim 39, Pirskanen teaches:
The method of claim 28, further comprising determining whether to enable the HARQ protocol with the first WLAN device, wherein determining includes: 
obtaining a third HARQ frame from the first WLAN device Pirskanen, Fig. 13 [0132]: Basic operations – Data packet (second HARQ transmission) send out “Data Packet 2” after ACK frames received indicating HARQ. Also Fig 16.)
outputting a non-HARQ feedback message for transmission to the first WLAN device in response to determining to disable the HARQ protocol. (Pirskanen, Fig. 13 [0132]: Basic operations – For non-HARQ operation, the STA Data packet (second HARQ transmission) send out “Data Packet 2” after ACK frames received indicating non-HARQ. Also Fig 16.)

Pirskanen and Davydov do not teach:
, the third HARQ frame being a PPDU;
determining a reception failure of one or more MPDUs of the PPDU; 
disabling the HARQ protocol with the first WLAN device based on the reception failure;
However, Sampath teaches:
, the third HARQ frame being a PPDU;
determining a reception failure of one or more MPDUs of the PPDU; 
disabling the HARQ protocol with the first WLAN device based on the reception failure;
 (Sampath [0147]: In conventional IEEE802.11 protocols, the transmitted packet or PPDU includes a PHY header..and one or more MPDUs. The CRC of the MPDU is computed, so if the RX STA detects errors, (in the payload or the header), this can result in multiple NACK messages being sent. [0083]: Figs, 2-3, when a transmission fails, the TX can retransmit the failed MPDU. In embodiments where MPDUs are transmitted in A-MPDU (multiple MPDUs transmitted as a single), the STA can include duplicated PMDUs in the same A-MPDU.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Sampath into the method of Pirskanen in order to include a second test for enabling HARQ protocol for more efficient use of combining first and second HARQ transmissions.   The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability

Regarding claim 40, Pirskanen teaches:
The method of claim 39, wherein the non-HARQ feedback message includes a negative acknowledgement (N-ACK) message, wherein the N-ACK message indicates to the first WLAN device to disable the HARQ protocol. (Pirskanen: Fig. 13 Example Data packet 2 from STA not received correctly, resulting in feedback message AP sending NACK, indicating request for re-transmission, in non-HAQ operation or normal ARQ operation.) 

Regarding claim 41, Pirskanen teaches:
The method of claim 40, wherein the N-ACK message further indicates to the first WLAN device one or more parameters to use for generating a retransmission PPDU.  (Pirskanen: Fig. 13 Example Data packet 2 from STA not received correctly, resulting in feedback message AP sending NACK, indicating request for re-transmission, in non-HAQ operation or normal ARQ operation.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./               Examiner, Art Unit 2461                                                                                                                                                                                         

/KIBROM T HAILU/               Primary Examiner, Art Unit 2461